Citation Nr: 1709070	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  09-28 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a lower back disability, to include as secondary to a service connected bilateral knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel 


INTRODUCTION

The Veteran had active military service from August 1989 to August 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio, which, in pertinent part, reopened the claim and denied service connection for back pain.  The claims folder was later transferred to the RO in Pittsburgh, Pennsylvania.  The Veteran resides in Australia.  

The Veteran testified before the undersigned Veterans Law Judge at a Board hearing in August 2010.  A transcript of the hearing has been reviewed and associated with the claims file.  

This matter was before the Board in December 2010, at which time the Board, in pertinent part, reopened the previous determination regarding service connection for a back disability and remanded in order to obtain additional treatment records and a VA examination to opine whether the Veteran's current back disability is related to his active military service.  The Board referred the issues of service connection for an acquired psychiatric disorder, headaches, and bilateral hip disability to the AOJ.  

The RO adjudicated the issues of service connection for headaches and bilateral hip disability and notified the Veteran of the denial in a rating decision and letter dated in February 2012.  The Veteran filed a Notice of Disagreement (NOD) in April 2013.  The Board notes that this NOD was not timely filed.  See 38 U.S.C.A. § 7105 (b)(1).  However, the RO issued a Statement of the Case (SOC) and mailed a copy to the Veteran in February 2015.  The Veteran or his representative did not file a substantive appeal within sixty days from the date that the SOC was mailed in order to perfect the appeal.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.202 (2016).  

In a letter dated in August 2016, the Veteran's representative continued to express disagreement with regard to the issue of entitlement to service connection for a back disability readjudicated in a July 2016 Supplemental Statement of the Case (SSOC) and attached a statement by the Veteran indicating his disagreement and listed the disabilities of back, headaches, bilateral hip deformity/arthritis.  The Board finds that this August 2016 letter does not constitute a substantive appeal, but rather, an informal claim with regard to headaches and bilateral hip disability, given that it was not timely and sent over a year after the expiration of the appeal period.  The Board's jurisdiction in the instant claim extends only to the issue of a lower back disability.  It is noted that effective March 24, 2015, VA no longer recognizes informal claims.  Therefore, if it is the Veteran's intent to pursue a claim of entitlement to service connection for heachaches and bilateral hip disability, he is reminded of the need to complete a VA Form 21-0958.  

The issue of an acquired psychiatric disability, to include PTSD, has been raised by the record and was previously referred to the Agency of Original Jurisdiction (AOJ) in a Board Remand dated in December 2010, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran has been diagnosed with scoliosis, mild facet arthropathy, and mild disc flattening of L4-5 and L5-S1 (lower back disability).  See 07/11/2016, VBMS, C&P Exam; 03/13/2006, VBMS, C&P Exam, p. 5.  The Veteran asserts that he has degenerative scoliosis, and not congenital scoliosis, which was incurred as a result of his military service.  In the alternative, the Veteran states that his service connected knee disability altered his gait and potentially contributed to his back disability.  See 01/26/2017, VBMS, Appellate Brief.  

Pursuant to the Board's December 2010 remand instructions, the Veteran was afforded an examination by a physician in Australia in June 2016.  The examiner reviewed the VA claims file, performed a physical examination, and opined that the Veteran's back disabilities are likely the result of injuries incurred while serving in the military.  However, the examiner failed to provide a rationale to support this opinion.  The U.S. Court of Appeals for Veterans Claims has stated that a mere conclusion, without a supporting rationale, is insufficient evidence to grant service connection.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Given the inadequacy of the June 2016 examination report, the RO requested a second VA opinion from a Certified Registered Nurse Practitioner (CRNP) without an examination.  The CRNP reviewed the claims file and issued a report in July 2016.  The CRNP opined that it was less likely than not that the Veteran's current back disability was related to active service.  She indicated that the Veteran's service treatment records were silent for any back complaints, symptoms, or injuries and that his first back related evaluation was in 2005, which revealed mild disc bulging.  Furthermore, in 2015, a CT of the lumbar spine showed mild facet arthropathy and mild disc flattening of L4-5.  Given that there was no evidence of any low back disorder in military service and the prevalence of lumbar disc disease in all age groups that increases with age, the CRNP concluded that the Veteran's lumbar disc disease and facet arthropathy diagnosed in 2015 was not incurred in or caused by his military service in 1993.  

The Board finds that the July 2016 CRNP opinion report is inadequate and inconsistent with the facts of this case.  After a review of the record, the Board finds that the Veteran sought treatment from Chiropractor D.H. in August 1995 for lower back pain.  See 10/22/2007, VBMS, Medical Treatment Record- Non-Government Facility.  In addition, Chiropractor D.D. stated that the Veteran's treatment records were destroyed but confirmed that he treated the Veteran before and after military service for lower back complaints and his lower back complaints were worse after active duty.  See 12/21/2010, VBMS, Medical Treatment Record- Non-Government Facility.  The Board concludes that the June 2016 VA CRNP failed to account for the Veteran's lower back complaints before and after service and the chiropractic treatment that the Veteran commenced in 1995 and possibly earlier according to Chiropractor D.D.  

Furthermore, the record reflects that the Veteran has scoliosis and raises the question whether his scoliosis was present before or after active service and whether it is a congenital defect or disease.  See 10/22/2007, VBMS, Third Party Correspondence.  The June 2016 examiner and July 2016 CRNP failed to address this issue.  

In addition, the Veteran has asserted that his service connected bilateral knee disability may have contributed to his back disability.  See 01/26/2017, VBMS, Appellate Brief.  Accordingly, an opinion must be obtained to determine whether the Veteran's service connected bilateral knee disability caused or aggravated his current lower back disability.  

Accordingly, the Board finds that an additional VA examination and etiological opinion must be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the etiology of his lumbar spine disability.  The claims folder, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.  

The examiner is to identify all lumbar spine disabilities found on examination and identified during the pendency of the claim.  For any diagnosed lumbar spine disability, the examiner should provide an opinion to the following:

a.  Is any diagnosed lumbar spine condition a congenital defect or disease?  [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.  VAOPGCPREC 82-90 (1990).]  

b.  For any diagnosed lumbar spine disability that is a congenital defect, is it at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in service that resulted in additional back disability?

c.  For any lumbar spine disability that is a congenital disease, state whether it is clear and unmistakable that the condition preexisted the Veteran's military service.  

If so, is it also clear and unmistakable that the preexisting lumbar spine disease was not aggravated (i.e., 	permanently worsened) during the Veteran's military service? 

	d.  For any lumbar spine disability that is not a congenital defect or disease, is it at least as likely as not (50 percent probability or more) that the lumbar spine disability had its onset during the Veteran's period of active military service?

e.  For any lumbar spine disability that is not a congenital defect or disease, is it at least as likely as not (50 percent probability or more) that the lumbar spine disability has been caused by his service connected right and/or left knee disability?

f.  For any lumbar spine disability that is not a congenital defect or disease, is it at least as likely as not (50 percent probability or more) that the lumbar spine disability has been aggravated (permanently worsened beyond its natural progression) as a result of his service connected right and/or left knee disability? 

If aggravation is found, is there medical evidence created prior to the aggravation or between the aggravation and current level of disability that shows a baseline of the Veteran's lumbar spine disability prior to aggravation?

The examiner must provide a comprehensive rationale for each opinion provided.  Specifically, the examiner must discuss the Veteran's history of lower back complaints as reflected in the claims file.  In addition, the examiner must discuss the diagnosis of scoliosis and the relationship, if any, to any diagnosed lumbar spine disabilities.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports 	must be specifically acknowledged and considered in formulating any opinion.  

2.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all relevant evidence.  The Veteran and his representative should be afforded the applicable time period in which to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






